Citation Nr: 1014487	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1955 to 
November 1964, with additional unverified service in the U.S. 
Army Reserve. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.  When this 
claim was originally before the Board in June 2009, it was 
remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his currently diagnosed bilateral 
hearing loss, which was first diagnosed in February 2000, was 
caused by noise exposure during service.  Specifically, he 
has reported that he was exposed to aircraft noise on the 
flight line while serving in the U.S. Air Force from February 
1955 to 1964, and was exposed to heavy artillery and cannon 
noise at close proximity during training exercises while 
serving in the U.S. Army Reserve from approximately 1983 to 
1996.  In this regard, in his January 2007 substantive 
appeal, the Veteran reported that, following separation from 
service in the U.S. Air Force in 1964, he served in the U.S. 
Army Reserve as an instructor for 17 years at the Pelham 
Range near Anniston, Alabama.  Additionally, in an August 
2009 statement, the Veteran reported that he joined the U.S. 
Army Reserve in 1983, where he was an instructor at the 
3392nd U.S. Army Reserve School in Huntsville, Alabama.  
Finally, a Certificate of Retirement shows that the Veteran 
retired from the United States Army as an E9 in March 1996.  

When the Board remanded this case in June 2009, it directed 
the RO/AMC to Contact the Alabama Army Reserve, the National 
Personnel Records Center, and/or any other indicated agency 
in order to 1) verify of the complete dates and types of the 
Veteran's service in the Army Reserve (i.e., whether it was 
active duty, active duty for training, or inactive duty 
training), and 2) obtain copies of the Veteran's complete 
service treatment and personnel records from his service in 
the Army Reserve, including, but not limited to, all records 
from the Pelham Range near Anniston, Alabama.  However, a 
review of the record reveals that, to date, the complete 
dates and types of the Veteran's service in the Army Reserve 
have not yet been verified.  

In this regard, the Board notes that, in August 2009, the 
RO/AMC submitted a request for information regarding the 
Veteran's Army Reserve service, and in October 2009, received 
a response advising that the request should be resubmitted 
under the Army Tab.  While, there is no indication that a 
further information request was submitted, in September 2009, 
additional service treatment records were associated with the 
claims file, including a May 1979 U.S. Army Reserve entrance 
examination that notes mild hearing loss, a February 1985 
examination report indicating that the Veteran was with the 
543 SIG Company at the time of the examination, and 
examination reports dated in October 1988 and September 1992 
indicating that the Veteran was stationed at the 3392 
U.S.A.R.F. School at the time of examination.  Significantly, 
while the October 1988 examination reveals hearing loss in 
accordance with VA standards under 38 C.F.R. § 3.385 (2009), 
given the evidence of record, it is unclear whether the 
Veteran was serving on active duty, active duty for training, 
or inactive duty training at the time of the October 1988 
examination.  

Additionally, in November 2009, copies of the Veteran's Army 
enlistment contracts were associated with the claims file, 
including contracts dated in June 1979, April 1985, and April 
1991.  However, while the Veteran's June 1979 enlistment 
contract indicates that the place of enlistment was 
Huntsville, Alabama, none of the enlistment contracts specify 
the exact dates of service or indicate whether such service 
was active duty, active duty for training, or inactive duty 
training.  

Finally, the Board notes that, in its June 2009 remand, it 
also directed the RO/AMC to obtain a complete copy of the 
Veteran's treatment records for hearing loss from the 
Birmingham, Alabama, VA Medical Center, dated since August 
2002.  Insofar as the only VA treatment record obtained on 
remand was a duplicate copy of a single August 2002 treatment 
note, it appears that the RO/AMC misinterpreted the remand 
instructions.  In this regard, the Board notes that the 
Veteran was receiving somewhat continuous VA treatment for 
his hearing loss at the Birmingham, Alabama, VA Medical 
Center prior to August 2002, and as such, it is reasonable to 
assume that there are additional outstanding VA treatment 
records for his hearing loss from August 2002 to present.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary a concomitant duty to ensure 
compliance with the terms of the remand.  Id. at 271.  In 
light of the foregoing, because the complete dates and types 
of the Veteran's Army Reserve duty have not yet been 
verified, and because a complete copy of Veteran's VA 
treatment records dated from August 2002 to present have not 
yet been obtained, the Board must remand this matter for 
compliance with the June 2009 remand instructions.  Id.  
Additionally, once the complete dates and types of the 
Veteran's Army Reserve duty have been verified, further 
attempts to locate a complete copy of his service and 
personnel records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Alabama Army Reserve, the 
National Personnel Records Center, and/or 
any other indicated agency, and request 
verification of the complete dates and 
types of the appellant's service in the 
Army Reserve, whether it was active duty, 
active duty for training, or inactive duty 
training.  All periods of active duty for 
training or inactive duty training should 
be separately noted.  

2.  After the Veteran's complete dates and 
types of the service have been verified, 
contact the Alabama Army Reserve, the 
National Personnel Records Center, and/or 
any other indicated agency, and request 
copies of the appellant's complete service 
treatment records and service personnel 
records from his service in the Army 
Reserve, including, but not limited to, 
all records from the 3392 U.S.A.R.F. 
School in Huntsville, Alabama, and the 
Pelham Range near Anniston, Alabama.  See 
M21-1MR, Part III, Subpart iii, Chapter 2, 
Section B.  If these records are not 
available, a negative reply must be 
provided.

3.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for hearing loss from the Birmingham, 
Alabama, VA Medical Center, dated from 
August 2002 to present.

4.  When the development requested has 
been completed, review the evidence and 
conduct any additional development that 
logically flows from it. 

5.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

